                                                Case 2:21-cv-06659-DOC-AFM Document 1 Filed 08/17/21 Page 1 of 17 Page ID #:1




                                                          1    HOLLAND & KNIGHT LLP
                                                               David I. Holtzman (SBN 299287)
                                                          2    50 California Street, Suite 2800
                                                               San Francisco, CA 94111
                                                          3    Telephone: 415.743.6900
                                                               Fax: 415.743.6910
                                                          4    Email: david.holtzman@hklaw.com
                                                          5    HOLLAND & KNIGHT LLP
                                                               Leon Fresco (Pro Hac Vice forthcoming)
                                                          6    801 17th Street, NW, Suite 110
                                                               Washington, DC 20006
                                                          7    Telephone: 202.469.5129
                                                               Fax: 202.955.5564
                                                          8    Email: leon.fresco@hklaw.com
                                                          9
                                                               Attorneys for Plaintiffs,
                                                          10   BRICE ENVIRONMENTAL SERVICES CORP
                                                               NIKHIL DATTATRAY KET
                                                          11
                                                          12
                       400 South Hope Street, 8th Floor




                                                                                   UNITED STATES DISTRICT COURT
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                                           FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                          14
                                                             BRICE ENVIRONMENTAL                        Case No.: 2:21-cv-6659
                                                          15 SERVICES CORP, an Alaska
                                                             Corporation, NIKHIL DATTATRAY
                                                          16 KET, an Alaska resident.                   COMPLAINT FOR DECLARATORY
                                                                                                        JUDGMENT PURSUANT TO 28
                                                          17                Plaintiffs,                 U.S.C. §2201 et seq. AND JUDICIAL
                                                                                                        REVIEW UNDER THE
                                                          18       v.                                   ADMINISTRATIVE PROCEDURE
                                                                                                        ACT (APA) 5 U.S.C. §701, et seq.
                                                          19 UNITED STATES DEPARTMENT OF
                                                             HOMELAND SECURITY;
                                                          20 ALEJANDRO MAYORKAS, in his
                                                             official capacity as United States
                                                          21 Secretary of Homeland Security;
                                                             UNITED STATES CITIZENSHIP AND
                                                          22 IMMIGRATION SERVICES
                                                             (“USCIS”); UR M. JADDOU, in her
                                                          23 official capacity as Acting Director of
                                                             the United States Citizenship and
                                                          24 Immigration Services; DONNA P.
                                                             CAMPAGNOLO, in her official
                                                          25 capacity as Director of USCIS
                                                             California Service Center
                                                          26
                                                                              Defendants.
                                                          27
                                                          28

                                                                             COMPLAINT FOR DECLARATORY JUDGMENT
                                                Case 2:21-cv-06659-DOC-AFM Document 1 Filed 08/17/21 Page 2 of 17 Page ID #:2




                                                          1          Plaintiffs, by and through their undersigned attorneys, commence this action
                                                          2    against the above-named Defendants, and respectfully state as follows:
                                                          3                             PRELIMINARY STATEMENT
                                                          4          1.     This is an action for Declaratory Judgment and Judicial Review under
                                                          5    The Declaratory Judgment Act, 28 U.S.C. § 2201, et seq. and the Administrative
                                                          6    Procedure Act (“APA”) 5 U.S.C. § 701, et seq.
                                                          7          2.     The Biden Administration has stated that it has a goal to "restore
                                                          8    humanity and American values to our immigration system" and to make it "easier for
                                                          9    graduates of U.S. universities with advanced [Science, Technology, Engineering, and
                                                          10 Mathematics] STEM degrees to stay in the United States." See Ex. 2 at pp. 110-114.
                                                          11         3.     Plaintiff Nikhil Dattattay Ket is a very talented environmental engineer
                                                          12 with a Master’s Degree in Environmental Engineering from the University of Alaska
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13 in Fairbanks, Alaska.
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14         4.     On October 8, 2019, Defendants designated Plaintiff Ket to be a high-
                                                          15 skilled, non-immigrant legally able to be employed in the United States under Section
                                                          16 101(a)(15)(H)(i)(b) of the Immigration and Nationality Act (“INA”) and 8 C.F.R. §
                                                          17 248.3(a) for the period between October 8, 2019 and September 6, 2022. At that time,
                                                          18 he was employed with another employer. See Ex. 1.
                                                          19         5.     When Plaintiff Brice Environmental Services Corp. ("Brice") sought to
                                                          20 hire Mr. Ket to work as an environmental engineer to provide critical environmental
                                                          21 engineering services to the U.S. Army at Fort Wainwright, Alaska, it filed an I-129
                                                          22 application on Mr. Ket's behalf seeking a transfer of his H-1B employment to Brice
                                                          23 and an extension of his H-1B status. See Ex. 1.
                                                          24         6.     Due to issues involving a miscommunication as to Mr. Ket's actual hire
                                                          25 and subsequent start date, the H-1B application process was started, certified with the
                                                          26 Department of Labor, and ready to file with USCIS upon notification that he was soon
                                                          27 officially starting. The application, however, was not filed before Mr. Ket started at
                                                          28 Brice—unbeknownst to Mr. Ket—due to a miscommunication related to his start date
                                                                                               -1-
                                                                              COMPLAINT FOR DECLARATORY JUDGMENT
                                                Case 2:21-cv-06659-DOC-AFM Document 1 Filed 08/17/21 Page 3 of 17 Page ID #:3




                                                          1    caused by the fact that the transfer was occurring during the early phase of the COVID-
                                                          2    19 crisis.
                                                          3           7.     The law states, and Defendants admit that the law states, that even if
                                                          4    Plaintiffs' filing was late, nunc pro tunc relief is available pursuant to 8 CFR §
                                                          5    214.1(c)(4) and Chapter 4 of the USCIS policy manual to remedy these exact situations
                                                          6    in cases where the delay was beyond the control of the applicant/beneficiary (i.e. Mr.
                                                          7    Ket). See Ex. 3.
                                                          8           8.     The I-129 application filed by Brice for H-1B classification was
                                                          9    approved, but Plaintiffs' request for an extension of stay was denied by the Defendants
                                                          10 arbitrarily and capriciously for no legitimate reason other than to prejudice Mr. Ket’s
                                                          11 immigration status so that he would be forced to surrender his job and leave the United
                                                          12 States. See Exs. 3, 4.
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13          9.     Mr. Ket has already been approved to be in the United States on H-1B
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 status through September 6, 2022, and his employment at Brice has now also been
                                                          15 approved as proper and legitimate H-1B employment. See Ex. 1 at p. 50; Exs. 3, 4.
                                                          16          10.    Plaintiff therefore meets the standard for receiving nunc pro tunc relief
                                                          17 under 8 CFR § 214.1(c)(4) and Chapter 4 of the USCIS to excuse the late filing in this
                                                          18 case, and the only reason to deny this request is to remove him from the country back
                                                          19 to India in the middle of the Covid-19 crisis.
                                                          20          11.    All of the foregoing claims are based upon the unlawful agency action
                                                          21 of denying the I-129 application for extension of Mr. Ket’s H-1B status for no
                                                          22 legitimate reason in violation of 8 CFR § 214.1(c)(4) and Chapter 4 of the USCIS
                                                          23 policy manual, and for causing Mr. Ket to be out of status after August 9, 2021,
                                                          24          12.    Plaintiffs, as applicants for Mr. Ket’s H-1B status (I-129), are suing
                                                          25 Defendants in their official capacity.
                                                          26          13.    As a result of the unlawful action of the aforementioned Defendants, ,
                                                          27 Plaintiffs suffered a legal wrong and are adversely affected within the meaning of the
                                                          28 INA.
                                                                                              -2-
                                                                              COMPLAINT FOR DECLARATORY JUDGMENT
                                                Case 2:21-cv-06659-DOC-AFM Document 1 Filed 08/17/21 Page 4 of 17 Page ID #:4




                                                          1                                          PARTIES
                                                          2
                                                                     14.     Plaintiff, Brice Environmental Services Corp. is an Alaska corporation
                                                          3
                                                               and a leader in performing logistically complex projects in rural and remote locations
                                                          4
                                                               nationwide.
                                                          5
                                                                     15.     Plaintiff, Nikhil Dattatray Ket is a citizen of India who resides in Alaska.
                                                          6
                                                               He has a Master’s Degree in Environmental Engineering from the University of Alaska
                                                          7
                                                               in Fairbanks, Alaska. He also has a Bachelor of Engineering from the Maharashtra
                                                          8
                                                               Institute of Technology in Pune, India. He is an expert in environmental engineering
                                                          9
                                                               with many years of experience in air quality compliance permitting and reporting
                                                          10
                                                               requirements and data collection and analysis related to water and groundwater quality.
                                                          11
                                                                     16.     Defendant, Department of Homeland Security (“DHS”) is a federal
                                                          12
                       400 South Hope Street, 8th Floor




                                                               agency responsible for administering the laws of Congress as to the approval or denial
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                               of immigration benefits under the INA and is the parent agency of U.S. Citizenship and
                                                          14
                                                               Immigration Services.
                                                          15
                                                                     17.     Defendant, U.S. Citizenship and Immigration Services, is an agency of
                                                          16
                                                               the federal government within the Department of Homeland Security and is responsible
                                                          17
                                                               for the administration of laws and statutes governing immigration and naturalization
                                                          18
                                                               and the adjudication of petitions for immigration and nonimmigrant benefits, including
                                                          19
                                                               petitions for nonimmigrant workers and petitions for extension of status.
                                                          20
                                                                     18.     Defendant, Alejandro Mayorkas, is the Secretary of the United States
                                                          21
                                                               Department of Homeland Security (“DHS”), with responsibility for the administration
                                                          22
                                                               of applicable laws and statutes governing immigration and naturalization. He is
                                                          23
                                                               generally charged with enforcement of the Immigration and Nationality Act and is
                                                          24
                                                               further authorized to delegate such powers and authority to subordinate employees of
                                                          25
                                                               DHS. More specifically, the Secretary is responsible for the adjudication of petitions
                                                          26
                                                               for nonimmigrant workers and petitions and applications for extension of status.
                                                          27
                                                          28
                                                                                              -3-
                                                                              COMPLAINT FOR DECLARATORY JUDGMENT
                                                Case 2:21-cv-06659-DOC-AFM Document 1 Filed 08/17/21 Page 5 of 17 Page ID #:5




                                                          1           19.     Defendant, Ur M. Jaddou, is the Director of U.S. Citizenship and
                                                          2    Immigration Services, and is responsible for the administration of immigration and
                                                          3    naturalization adjudication functions and establishing immigration rules, services,
                                                          4    policies, and priorities. These functions include adjudication of petitions for
                                                          5    nonimmigrant workers and petitions and applications for extension of status.
                                                          6           20.     Defendant Donna P. Campagnolo, is the Director of the USCIS
                                                          7    California Service Center (“CSC”) and is a federal officer acting within the parameters
                                                          8    of her authority as the CSC’s decision maker concerning all petitions and applications
                                                          9    for immigration benefits.      In her official capacity, Defendant Campagnolo was
                                                          10 responsible for ensuring that Plaintiffs’ petition and application for extension of H-1B
                                                          11 stats and change of employer would be adjudicated according to the statutes and
                                                          12 regulations of the United States.
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13                               JURISDICTION AND VENUE
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14          21.     This court has jurisdiction of this action pursuant to 28 U.S.C. § 2201, et
                                                          15 seq., 28 U.S.C. § 1331, and 5 U.S.C. 701 and 702 et seq., and this action is timely under
                                                          16 28 U.S.C. § 2401. Relief is requested pursuant to said statutes. Specifically, this Court
                                                          17 has jurisdiction over this action pursuant to 28 U.S.C. § 1331, which provides that
                                                          18 “district courts shall have original jurisdiction of all civil actions arising under the
                                                          19 Constitution, laws, or treaties of the United States.” Further, the Declaratory Judgment
                                                          20 Act, 28 U.S.C. § 2201, provides that: “[i]n a case of actual controversy within its
                                                          21 jurisdiction ... any court of the United States, upon the filing of an appropriate pleading,
                                                          22 may declare the rights and other legal relations of any interested party seeking such
                                                          23 declaration, whether or not further relief is or could be sought.” Review is also
                                                          24 warranted and relief sought under the Administrative Procedure Act (“APA”), 5 U.S.C.
                                                          25 §§ 701, 702 et seq., and § 706(1).
                                                          26          22.     Venue properly lies within this district pursuant to 28 U.S.C. § 1391(e),
                                                          27 in that this is an action against officers and agencies of the United States in their official
                                                          28 capacities, brought in the District where the USCIS California Service Center is located
                                                                                               -4-
                                                                               COMPLAINT FOR DECLARATORY JUDGMENT
                                                Case 2:21-cv-06659-DOC-AFM Document 1 Filed 08/17/21 Page 6 of 17 Page ID #:6




                                                          1    that has jurisdiction over Plaintiffs' denied change of employer/extension of status
                                                          2    Petition.
                                                          3                                         STANDING
                                                          4
                                                          5          23.     Brice has a legally protected interest in a decision by the Defendants on
                                                          6    its H-1B petition on Mr. Ket’s behalf which is not arbitrary and capricious, nor an
                                                          7    abuse of discretion, and which is in accordance with law, per 5 U.S.C. § 706(2), and
                                                          8    the invasion of this right has caused it concrete and particularized injury in that, as a
                                                          9    result of this invasion, Brice can no longer employ Mr. Ket’s expert services and so
                                                          10 cannot derive the revenue it previously received from the use of his services to its
                                                          11 clients. In addition, there is a causal connection between the injury-in-fact and the
                                                          12 Defendants’ challenged behavior in that it is precisely the Defendants’ denial of Mr.
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13 Ket’s application for extension of status/change of employer which prevents him from
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 working for Brice and it is certain that the injury-in-fact will be redressed by a
                                                          15 favorable ruling in that such a ruling will enable Brice to employ Mr. Ket again and so
                                                          16 once more derive revenues from the deployment of his services. Accordingly, Brice
                                                          17 Environmental Services Corp. has standing to bring this action. See Lujan v. Defs. of
                                                          18 Wildlife, 504 U.S. 555, 560-61 (1992).
                                                          19         24.     Mr. Ket likewise has a legally protected interest in a decision by the
                                                          20 USCIS on Brice’s petition on his behalf which is not arbitrary and capricious, nor an
                                                          21 abuse of discretion, and which is in accordance with law, per 5 U.S.C. § 706(2), and
                                                          22 this right has been violated because of the improper denial of his application for
                                                          23 extension of status/change of employer. The violation of this right has caused him
                                                          24 concrete and particularized injury in that, as a result of this violation, he can no longer
                                                          25 be employed by Brice and so cannot derive the revenue he previously received from
                                                          26 his employment. In addition, his presence in the United States has been rendered
                                                          27 unlawful. Moreover, there is a causal connection between the injury-in-fact and the
                                                          28 Defendants’ challenged behavior in that it is precisely the Defendants’ denial of Mr.
                                                                                               -5-
                                                                               COMPLAINT FOR DECLARATORY JUDGMENT
                                                Case 2:21-cv-06659-DOC-AFM Document 1 Filed 08/17/21 Page 7 of 17 Page ID #:7




                                                          1    Ket’s application for extension of stay which prevents him from working for Brice and
                                                          2    it is certain that the injury-in-fact will be redressed by a favorable ruling in that such a
                                                          3    ruling will enable Brice to employ Mr. Ket again and so enable him to support himself
                                                          4    and lawfully remain in the United States. Further, Brice wishes to employ Mr. Ket in
                                                          5    the offered position. Accordingly, Mr. Ket has standing to bring this action. See Lujan,
                                                          6    supra.
                                                          7
                                                                                          EXHAUSTION OF REMEDIES
                                                          8
                                                          9
                                                                        25.   Plaintiffs have exhausted their administrative remedies. The denial of
                                                          10
                                                               Plaintiffs’ I-129 petition for extension of status/change of employer for Mr. Ket
                                                          11
                                                               constitutes a final administrative action by which “rights or obligations have been
                                                          12
                       400 South Hope Street, 8th Floor




                                                               determined,” or from which “legal consequences will flow,” that may be challenged in
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                               federal court. Bennett v. Spear, 520 U.S. 154, 177-78 (1997).
                                                          14
                                                                                                        FACTS
                                                          15
                                                          16
                                                                        26.   The following recitation of facts is based solely on the record evidence
                                                          17
                                                               provided to Defendants.
                                                          18
                                                                        27.   Plaintiff Nikhil Dattattay Ket is a very talented environmental engineer
                                                          19
                                                               with a Master’s Degree in Environmental Engineering from the University of Alaska
                                                          20
                                                               in Fairbanks, Alaska. He also has a Bachelor of Engineering from the Maharashtra
                                                          21
                                                               Institute of Technology in Pune, India. He is an expert in environmental engineering
                                                          22
                                                               with many years of experience in air quality compliance permitting and reporting
                                                          23
                                                               requirements and data collection and analysis related to water and groundwater quality.
                                                          24
                                                               See Ex. 1.
                                                          25
                                                                        28.   On October 8, 2019, Defendants designated Plaintiff Ket to be a high-
                                                          26
                                                               skilled, non-immigrant legally able to be employed in the United States under Section
                                                          27
                                                               101(a)(15)(H)(i)(b) of the Immigration and Nationality Act (“INA”) and 8 C.F.R. §
                                                          28
                                                               248.3(a) for the period between October 8, 2019 and September 6, 2022. At that time,
                                                                                                      -6-
                                                                               COMPLAINT FOR DECLARATORY JUDGMENT
                                                Case 2:21-cv-06659-DOC-AFM Document 1 Filed 08/17/21 Page 8 of 17 Page ID #:8




                                                          1    he was employed with another employer. See Ex. 1.
                                                          2          29.     When Plaintiff Brice Environmental Service Corp. ("Brice") sought to
                                                          3    hire Mr. Ket to work as an environmental engineer to provide critical environmental
                                                          4    engineering services to the U.S. Army at Fort Wainwright, Alaska, it timely filed a
                                                          5    Labor Condition Application with Department of Labor—which is the first step toward
                                                          6    filing an I-129 application on Mr. Ket's behalf seeking a transfer of his H-1B
                                                          7    employment to Brice and an extension of his H-1B status. See Ex. 1.
                                                          8          30.     Due to issues involving a miscommunication as to Mr. Ket's actual hire
                                                          9    and subsequent start date, the H-1B application process was started, certified with the
                                                          10 Department of Labor, and ready to file with USCIS upon notification that he was soon
                                                          11 officially starting.   The I-129 application, however, was not filed before Mr. Ket
                                                          12 started at Brice—unbeknownst to Mr. Ket—due to a miscommunication related to his
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13 start date caused by the fact that the transfer was occurring during the early phase of
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 the COVID-19 crisis and Mr. Ket was not on site. See Exs. 1 and 2.
                                                          15         31.     The law states, and Defendants admit that the law states, that even if
                                                          16 Plaintiffs' filing was late, nunc pro tunc relief is available pursuant to 8 CFR §
                                                          17 214.1(c)(4) and Chapter 4 of the USCIS policy manual to remedy these exact situations
                                                          18 in cases where the delay was beyond the control of the applicant/beneficiary (i.e. Mr.
                                                          19 Ket). See Ex. 3.
                                                          20         32.     Specifically, pursuant to 8 CFR § 214.1(c)(4), USCIS had the authority
                                                          21 to exercise its discretion and restore Mr. Ket's immigration status to that of being
                                                          22 lawfully present because: (i) The delay was due to extraordinary circumstances beyond
                                                          23 the control of the applicant or petitioner, and the delay was commensurate with the
                                                          24 circumstances; (ii) The alien has not otherwise violated his nonimmigrant status; (iii)
                                                          25 The alien remains a bona fide nonimmigrant; and (iv) The alien is not the subject of
                                                          26 deportation proceedings under section 242 of the Act (prior to April 1, 1997) or
                                                          27 removal proceedings under section 240 of the Act. See Ex. 2. (emphasis added).
                                                          28
                                                                                              -7-
                                                                              COMPLAINT FOR DECLARATORY JUDGMENT
                                                Case 2:21-cv-06659-DOC-AFM Document 1 Filed 08/17/21 Page 9 of 17 Page ID #:9




                                                          1
                                                          2
                                                                     33.       This means that an applicant cannot be penalized for the inaction of
                                                          3
                                                               another person or organization designated by regulation to act on his behalf over whose
                                                          4
                                                               actions the applicant has no control, if the inaction is acknowledged by that person or
                                                          5
                                                               organization.
                                                          6
                                                                     34.       Moreover, Chapter 4 of the USCIS policy manual states that an
                                                          7
                                                               applicant’s failure to continuously maintain lawful immigration status or violation of
                                                          8
                                                               nonimmigrant status may be excused by the "[i]naction of another person or
                                                          9
                                                               organization designated by regulation to act on behalf of an applicant or over whose
                                                          10
                                                               actions the applicant has no control, if the inaction is acknowledged by that person or
                                                          11
                                                               organization." See Ex. 2.
                                                          12
                       400 South Hope Street, 8th Floor




                                                                     35.       In this case, Brice executed an affidavit explaining the circumstances
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                               surrounding Nikhil Dattatray Ket's visa issue in order to explain why USCIS should
                                                          14
                                                               excuse the mistake that occurred in his case pursuant to its authority under 8 CFR §
                                                          15
                                                               214.1(c)(4).
                                                          16
                                                                    36.        On June 8, 2020, Nikhil Dattatray Ket changed his employer from
                                                          17
                                                               AECOM Technical Services, Inc. to Brice Environmental Services, Corp. He only
                                                          18
                                                               changed his employment on the understanding that the necessary immigration
                                                          19
                                                               paperwork had been filed for him.
                                                          20
                                                                    37.        A Labor Condition Application had indeed been filed in May 2020 and
                                                          21
                                                               was certified on June 4, 2020.
                                                          22
                                                                    38.        There was, however, a very unfortunate miscommunication between
                                                          23
                                                               Brice and immigration counsel regarding when/whether Mr. Ket's start date would
                                                          24
                                                               actually ever commence.       Because of this miscommunication, the I-129 did not
                                                          25
                                                               ultimately get filed as counsel was never told that Mr. Ket's commencement of
                                                          26
                                                               employment was to begin on June 8. 2020 (a miscommunication that was exacerbated
                                                          27
                                                               by out of office issues due to COVID-19). See Ex. 2
                                                          28
                                                                                                -8-
                                                                                COMPLAINT FOR DECLARATORY JUDGMENT
                                           Case 2:21-cv-06659-DOC-AFM Document 1 Filed 08/17/21 Page 10 of 17 Page ID #:10




                                                          1         39.      Mr. Ket did not know that the I-129 was not filed until recently and Brice
                                                          2    took immediate steps to correct the situation as soon as it learned what occurred. They
                                                          3    submitted his I-129 application as soon as possible after learning of the issue. Because
                                                          4    Mr. Ket did not know that the I-129 was not filed until immediately before the
                                                          5    application, the delay in applying for an extension was due to extraordinary
                                                          6    circumstances beyond Mr. Ket's control
                                                          7         40.      Similarly, Mr. Ket submitted an affidavit stating that on October 18,
                                                          8    2019, he received an approval notice stating that his H-1B petition and change of Status
                                                          9    request was valid from October 8, 2019 until September 6, 2022. His employer was
                                                          10 AECOM Technical Services, Inc. See Ex. 2. This approval meant that he could legally
                                                          11 work in the United States for AECOM without any problems during these three years.
                                                          12        41.      On December 2, 2019, he also received a visa stamp from the State
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13 Department stating that his H-1B visa was valid until September 6, 2022. Id. On June
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 8, 2020, he changed his employer from AECOM Technical Services, Inc. to Brice
                                                          15 Environmental Services, Corp. He only changed his employment on the understanding
                                                          16 that the proper immigration paperwork had been filed for him. Id.
                                                          17        42.      Mr. Ket then testified that over the summer, he asked his employer for a
                                                          18 copy of the paperwork filed as he was planning foreign travel, and he learned that the
                                                          19 paperwork had not been filed due to a miscommunication regarding the transfer of his
                                                          20 previous H-1B petition. He did not know that the I-129 was not filed until immediately
                                                          21 before it was filed and he took immediate steps to correct the situation as soon as he
                                                          22 learned what occurred. He testified that had he known that there was an issue with his
                                                          23 I-129 earlier, he would have asked his employer to fix this issue earlier and this
                                                          24 application was submitted as soon as possible after learning of the issue. Id.
                                                          25        43.      Mr. Ket testified that because he did not know that the I-129 was not
                                                          26 filed until recently, the delay in applying for an extension was due to extraordinary
                                                          27 circumstances beyond his control and the company was applying as soon as this error
                                                          28 was identified. He stated that he was incredibly sorry for this mistake and that he
                                                                                              -9-
                                                                              COMPLAINT FOR DECLARATORY JUDGMENT
                                           Case 2:21-cv-06659-DOC-AFM Document 1 Filed 08/17/21 Page 11 of 17 Page ID #:11




                                                          1    begged USCIS to "not penalize me for this error that was not of my own accord." Id.
                                                          2         44.      Finally, Mr. Ket stated that he has never otherwise violated his
                                                          3    nonimmigrant status, this position is clearly a position where H-1B status is
                                                          4    appropriate, he remains a bona fide nonimmigrant, and is not the subject of deportation
                                                          5    proceedings under section 242 of the Act (prior to April 1, 1997) or removal
                                                          6    proceedings under section 240 of the Act. Id.
                                                          7         45.      In their decision dated August 9, 2021, Defendants actually approved the
                                                          8    I-129 petition with a validity period from August 9, 2021 to May 30, 2023. See Ex. 4
                                                          9         46.      Unfortunately, also on August 9, 2021, Defendants issued a separate
                                                          10 decision which simply denied the application for extension of status/change of
                                                          11 employer and stated that “the reasons that you and the beneficiary provided do not rise
                                                          12 to the level of extenuating circumstances beyond the beneficiary's control or beyond
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13 your control, as required by regulation. The unfortunate miscommunication between
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 you and your attorney, the letters, statements, and affidavits do not establish that the
                                                          15 delay in filing the extension of stay request was due to extraordinary circumstances
                                                          16 beyond your organization's or the beneficiary's control, and that the delay was
                                                          17 commensurate with the circumstances. You did not sufficiently meet the burden of
                                                          18 proof. Therefore, the untimely filed extension of stay request is not excused." See Ex.
                                                          19 3
                                                          20        47.      The decision did not discuss all of the evidence in the record as to why
                                                          21 the Beneficiary had failed to discover that Mr. Ket's application had accidentally not
                                                          22 be been filed with USCIS due to a confusion as to Mr. Ket's commencement of
                                                          23 employment with Brice.
                                                          24        48.      It is well-settled law that even if USCIS has discretion to deny its request
                                                          25 under 8 CFR § 214.1(c)(4), it nevertheless has a nondiscretionary duty to “give a
                                                          26 rational explanation, supported by substantial evidence, for its conclusion that
                                                          27 extraordinary circumstances were not present.” See Hovhannisyan v. United States
                                                          28 Department of Homeland Security et. al., 2008 U.S. Dist. LEXIS 109309 (D. Ca.
                                                                                              - 10 -
                                                                              COMPLAINT FOR DECLARATORY JUDGMENT
                                           Case 2:21-cv-06659-DOC-AFM Document 1 Filed 08/17/21 Page 12 of 17 Page ID #:12




                                                          1    2008); see also, United Techs. Corp. v. U.S. Dep't of Defense, 2010 U.S. App. LEXIS
                                                          2    6109 *12 (D.C. Cir. Mar. 23, 2010); Verizon Tel. Cos. v. FCC, 570 F.3d 294, 302 (D.C.
                                                          3    Cir. 2009); Riffin v. Surface Transp. Bd., 592 F.3d 195,195 (D.C. Cir. 2010); see also,
                                                          4    Evangelical Lutheran Church In America v. INS, 288 F. Supp. 2d 32, 46 (D.D.C. 2003).
                                                          5         49.      In addition to not addressing any of Plaintiffs’ evidence explaining why
                                                          6    discretion was warranted, the arbitrary and capricious nature of Defendants’ August 9,
                                                          7    2021 decision was only further underscored by their inexplicable decision to shorten
                                                          8    the length of Mr. Ket H-1B validity period from what it should have been [i.e. 3 years
                                                          9    -- from August 9, 2021 to June 30, 2024] to what it would be in the new decision
                                                          10 [August 9, 2021 to May 30, 2023] without any legal citations as to why this was
                                                          11 required. See Ex. 4.
                                                          12        50.      In fact, by changing the final validity date to May 30, 2023, what USCIS
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13 was essentially doing was saying to Mr. Ket—“if we had actually granted you the
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 discretionary relief you were requesting and renewed your H-1B visa as of the time that
                                                          15 you requested, your validity period for that visa would have been from June 1, 2020 to
                                                          16 May 30, 2023 [i.e. the normal 3-year validity period].”
                                                          17        51.      As such, USCIS has plainly acknowledged the validity of Plaintiffs’
                                                          18 argument, but only for the purposes of punishing Mr. Ket and shortening his visa
                                                          19 validity period—but not in order to actually fix his case so that his visa would have
                                                          20 been granted nunc pro tunc from June 1, 2020 to May 30, 2023 with the relief available
                                                          21 under 8 CFR § 214.1(c)(4).
                                                          22        52.      In other words, Defendants had no legal basis for shortening the end date
                                                          23 of Mr. Ket's I-797 approval period from June 30, 2024 (i.e., the 3 year validity period
                                                          24 required) to May 30, 2023 other than their concession that Mr. Ket should have received
                                                          25 a valid extension that was dated from June 1, 2020 to May 30, 2023.
                                                          26        53.      If the from June 1, 2020 nunc pro tunc approval date was no longer
                                                          27 relevant, then the I-797 renewal validity period should have been until June 30, 2024,
                                                          28 which was a 3-year validity period that would have corresponded with the date of the
                                                                                              - 11 -
                                                                              COMPLAINT FOR DECLARATORY JUDGMENT
                                           Case 2:21-cv-06659-DOC-AFM Document 1 Filed 08/17/21 Page 13 of 17 Page ID #:13




                                                          1    new LCA submitted. See Ex 1. at p. 180.
                                                          2         54.      Given that there was no actual legal basis cited to permit the shortening
                                                          3    of the validity period from three years to two years—and that Defendants acknowledged
                                                          4    the validity of Plaintiffs’ position solely to inflict harm upon the Plaintiffs, but not to
                                                          5    provide the actual benefit that Plaintiffs should have received under 8 CFR §
                                                          6    214.1(c)(4)—the only explanation that can explain this conduct is arbitrary and
                                                          7    capricious animus toward the Plaintiffs.
                                                          8         55.      Allowing the current result to be upheld will cause exceptional hardship
                                                          9    to the Plaintiffs in terms of inability for Mr. Ket to remain in the United States and in
                                                          10 terms of the ability of Brice to employ Mr Ket.
                                                          11        56.      Moreover, under no circumstances was it permissible for Defendants to
                                                          12 deny Plaintiffs’ request for extension of status/change of employer in such a summary
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13 fashion without addressing their arguments as to why the factors in 8 CFR § 214.1(c)(4)
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 had not been met. Defendants did not indicate that they were denying this request as a
                                                          15 matter of discretion. Instead, Defendants stated that “the reasons that you and the
                                                          16 beneficiary provided do not rise to the level of extenuating circumstances beyond the
                                                          17 beneficiary's control or beyond your control, as required by regulation. The unfortunate
                                                          18 miscommunication between you and your attorney, the letters, statements, and
                                                          19 affidavits do not establish that the delay in filing the extension of stay request was due
                                                          20 to extraordinary circumstances beyond your organization's or the beneficiary's control,
                                                          21 and that the delay was commensurate with the circumstances. You did not sufficiently
                                                          22 meet the burden of proof. Therefore, the untimely filed extension of stay request is not
                                                          23 excused." See Ex. 3
                                                          24        57.      This statement is demonstrably false, and the vast majority of people
                                                          25 who would have found themselves experiencing Mr. Ket's unique set of facts would be
                                                          26 in this exact situation right now.
                                                          27        58.      Plaintiffs’ case is the exact set of facts that 8 CFR § 214.1(c)(4) was
                                                          28 meant to correct, and Defendants’ failure to do so here is both an arbitrary and
                                                                                               - 12 -
                                                                               COMPLAINT FOR DECLARATORY JUDGMENT
                                           Case 2:21-cv-06659-DOC-AFM Document 1 Filed 08/17/21 Page 14 of 17 Page ID #:14




                                                          1    capricious act and an abuse of discretion. It is also an act that serves no justifiable
                                                          2    immigration enforcement purpose whatsoever, as it is not clear what lesson other
                                                          3    immigrants are supposed to learn from Mr. Ket's experience—it is not as if Mr. Ket or
                                                          4    Brice ever chose to violate the law at any step in his process of working as a highly-
                                                          5    skilled worker in the United States.
                                                          6         59.      Mr. Ket is simply being punished for being incredibly unlucky.
                                                          7         60.      Moreover, Defendants’ decision is not even in alignment with the current
                                                          8    Administration's statement that it has a goal to "restore humanity and American values
                                                          9    to our immigration system" and to make it "easier for graduates of U.S. universities
                                                          10 with advanced [Science, Technology, Engineering, and Mathematics] STEM degrees
                                                          11 to stay in the United States." See Ex. 2. In addition, this administration has ordered
                                                          12 that "[t]he Federal Government should develop welcoming strategies that promote
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13 integration, inclusion, and citizenship, and it should embrace the full participation of
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 the newest Americans in our democracy" by eliminating "barriers that impede access
                                                          15 to immigration benefits. . . " See Ex. 2
                                                          16        61.      The I-129 application filed by Brice for H-1B classification was
                                                          17 approved, but Plaintiffs' request for an extension of stay was denied by the Defendants
                                                          18 arbitrarily and capriciously for no legitimate reason other than to prejudice Mr. Ket’s
                                                          19 immigration status so that he would be forced to surrender his job and leave the United
                                                          20 States.
                                                          21        62.      Mr. Ket has already been approved to be in the United States on H-1B
                                                          22 status through September 6, 2022, and his employment at Brice has now also been
                                                          23 approved as proper and legitimate H-1B employment.
                                                          24        63.      Plaintiff therefore meets the standard for receiving nunc pro tunc relief
                                                          25 under 8 CFR § 214.1(c)(4) and Chapter 4 of the USCIS to excuse the late filing in this
                                                          26 case, and the only reason to deny this request is to remove him from the country back
                                                          27 to India in the middle of the Covid-19 crisis.
                                                          28
                                                                                              - 13 -
                                                                              COMPLAINT FOR DECLARATORY JUDGMENT
                                           Case 2:21-cv-06659-DOC-AFM Document 1 Filed 08/17/21 Page 15 of 17 Page ID #:15




                                                          1                                FIRST CAUSE OF ACTION
                                                          2    (JUDICIAL REVIEW UNDER THE ADMINISTRATIVE PROCEDURE ACT)
                                                          3
                                                                    64.      Plaintiffs re-allege and incorporate by reference all of the allegations of
                                                          4
                                                               paragraphs 1 through 63 above.
                                                          5
                                                                    65.      Plaintiff Nikhil Dattatray Ket was eligible to receive an extension of
                                                          6
                                                               stay/change of employer approval and should have received an extension of
                                                          7
                                                               stay/change of employer approval.
                                                          8
                                                                    66.      Defendants’ reasoning in their August 9, 2021 denial decision that the
                                                          9
                                                               evidence did "not establish that the delay in filing the extension of stay request was due
                                                          10
                                                               to extraordinary circumstances beyond . . . the beneficiary's control" is demonstrably
                                                          11
                                                               false and belied by pages of record evidence providing justifiable reasons that were not
                                                          12
                       400 South Hope Street, 8th Floor




                                                               discussed by Defendants in their denial decision.
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                                    67.      Moreover, there was no actual legal basis cited for Defendants’ decision
                                                          14
                                                               to shorten the validity period in the August 9, 2021 decision from 3-years to 2-years—
                                                          15
                                                               and Defendants acknowledged the validity of Plaintiffs’ legal position seeking a visa
                                                          16
                                                               validity period from the June 1, 2020 to May 30, 2023 solely to inflict harm upon the
                                                          17
                                                               Plaintiffs, but not to provide the benefit that he should have received under 8 CFR §
                                                          18
                                                               214.1(c)(4). This was all done without any explanation and without any supportable
                                                          19
                                                               basis under the law.
                                                          20
                                                                    68.      Defendants’ actions were unlawful and Plaintiff’s H-1B status should
                                                          21
                                                               have been extended and his employer changed. Their failure to do so violated the law
                                                          22
                                                               under 8 CFR § 214.1(c)(4) and is reviewable and should be overturned pursuant to the
                                                          23
                                                               APA at 5 U.S.C. § 706.
                                                          24
                                                          25                              SECOND CAUSE OF ACTION
                                                          26      (RELIEF REQUESTED UNDER THE DECLARATORY JUDGEMENT
                                                          27           ACT SEEKING REVERSAL OF PLAINTIFFS' I-140 DENIAL)
                                                          28
                                                                                               - 14 -
                                                                               COMPLAINT FOR DECLARATORY JUDGMENT
                                           Case 2:21-cv-06659-DOC-AFM Document 1 Filed 08/17/21 Page 16 of 17 Page ID #:16




                                                          1
                                                          2
                                                                    69.         Plaintiffs re-allege and incorporate by reference all of the allegations of
                                                          3
                                                               paragraphs 1 through 63 above.
                                                          4
                                                                    70.         Plaintiff Ket alleges that he is still eligible for an extension of stay as an
                                                          5
                                                               H-1B alien, and is eligible to extend his stay. The Plaintiff has not knowingly or
                                                          6
                                                               intentionally violated his non-immigrant status before filing his H-1B extension
                                                          7
                                                               request.
                                                          8
                                                                    71.         Plaintiff Ket avers that, as a matter of law, he has maintained hi status
                                                          9
                                                               and is eligible for an extension of his H-1B status with a change of employer. Plaintiffs
                                                          10
                                                               further allege that Defendants’ decision of August 9, 2021 decision was wrong as a
                                                          11
                                                               matter of law.
                                                          12
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 WHEREFORE, Plaintiffs respectfully request the Court:
                                                          15    (1) To enter judgement in the favor of Plaintiffs against the Defendants,
                                                          16         finding the acts of the Defendants complained of herein are in violation
                                                          17                of law, and issue an order requiring approval of Plaintiff's' I-129 request
                                                          18                for extension of H-1B status/change of employer from June 1, 2020 to
                                                          19                May 30, 2023, or until the date of final judgment of this case so that
                                                          20                Plaintiff Ket will not be deemed out of lawful immigration status.
                                                          21         (2)    To enter a Judgment declaring that Defendants’ denial of Plaintiffs’
                                                          22                request for an extension of Mr. Ket's H-1B status/change of employer is
                                                          23                violative of the INA and its attendant regulations; violative of the
                                                          24                Administrative Procedure Act; ultra vires; arbitrary and capricious, an
                                                          25                abuse of discretion and not otherwise in accordance with law; and
                                                          26                violative of due process;
                                                          27
                                                          28
                                                                                                 - 15 -
                                                                                 COMPLAINT FOR DECLARATORY JUDGMENT
                                           Case 2:21-cv-06659-DOC-AFM Document 1 Filed 08/17/21 Page 17 of 17 Page ID #:17




                                                          1        (3)   An order directing Defendants and their agents to issue immediately all
                                                          2              necessary and appropriate documents to Plaintiffs to evidence the
                                                          3              approval of their I-129 petitions from June 1, 2020 to May 30, 2023, or
                                                          4              until the date of final judgment of this case so that Plaintiff Ket will not
                                                          5              be deemed out of lawful immigration status;
                                                          6        (4)   An order awarding Plaintiffs their attorneys’ fees and costs; and
                                                          7        (5)   An order granting such other relief as the Court may deem just, equitable,
                                                                          and proper.
                                                          8
                                                          9
                                                          10
                                                          11 DATED: August 17, 2021                              Respectfully submitted,

                                                          12                                              HOLLAND & KNIGHT LLP
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13
                             Fax: 213.896.2450




                                                                                                          By /s/ David I. Holtzman
                             Tel: 213.896.2400




                                                          14                                                     David I. Holtzman
                                                                                                                 Leon Fresco (Pro Hac Vice
                                                          15                                                     forthcoming)
                                                          16                                 Attorneys for Plaintiffs,
                                                          17                                 BRICE ENVIRONMENTAL SERVICES CORP.
                                                          18                                 NIKHIL DATTATRAY KET

                                                          19
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28
                                                                                           - 16 -
                                                                           COMPLAINT FOR DECLARATORY JUDGMENT
